In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00092-CR
______________________________


JAMES H. SMITH, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the County Court at Law
Harrison County, Texas
Trial Court No. 2000-0177


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            James H. Smith, Jr., appeals the trial court's decision to revoke Smith's community
supervision and sentence him to 180 days' confinement in jail for the misdemeanor offense of theft
of property valued at more than $50.00 but less than $500.00.  Smith's community supervision was
also revoked for a case in which Smith was charged with criminal trespass.  The trial court heard
both cases simultaneously, revoked Smith's community supervision in both cases, and ordered
Smith's sentences of 180 days' confinement in each case to be served concurrently.  Smith timely
perfected appeal in both cases and, though the parties have briefed the cases separately, address the
same single issue in each appeal.
            Since the briefs and arguments raised therein are identical in each appeal, for the reasons
stated in Smith v. State, No. 06-03-00091-CR (Tex. App.‒Texarkana Nov. 7, 2003, no pet. h.), we
likewise resolve the issues in this appeal in favor of Smith.
            We reverse the trial court's judgment and remand with directions to the trial court to dismiss
the State's motion to revoke Smith's community supervision.



                                                                        Jack Carter
                                                                        Justice

Date Submitted:          November 6, 2003
Date Decided:             November 7, 2003

Do Not Publish